Citation Nr: 1309703	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in December 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in August 2009.

The Board notes that the September 2008 rating decision on appeal found that no new and material evidence had been received to reopen a claim of bilateral hearing loss.  However, an April 2012 rating decision granted service connection for right ear hearing loss.  Therefore, only the matter of left ear hearing loss is before the Board.

The issues of service connection for a back disability and a left shoulder disability (each under a merits analysis) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 1998 Board decision denied the Veteran's claim of service connection for a back disability.  

2.  Certain evidence received since the February 1998 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.

3.  An unappealed February 1998 Board decision denied the Veteran's claim of service connection for a left shoulder disability.  

4.  Certain evidence received since the February 1998 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability.

5.  A December 1993 rating decision denied the Veteran's claim of service connection for bilateral hearing loss.  An appeal of the denial of service connection, or new and material evidence, was not received within one year.

6.  Certain evidence received since the December 1993 decision relates to an unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss.

7.  The Veteran does not have a left ear hearing loss disability as defined by regulation.

8.  Hypertension was not manifested during the Veteran's active duty service or within a year following the discharge from service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence has been received to reopen the claim of service connection for a left shoulder disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence to reopen a claim for service connection for left ear hearing loss has been submitted and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2012).

5.  Hypertension was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By May 2007, January 2008, March 2008, May 2008, and October 2011 letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  These letters also informed the Veteran of disability rating and effective date criteria.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) are associated with the claims file and the Veteran has not identified any pertinent evidence that remains outstanding.  

The RO arranged for a VA audio examination in December 2011.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that there is no competent evidence whatsoever relating the Veteran's current hypertension to his active duty service, and an examination would not provide such evidence; therefore, there is no need to remand the matter for any such examination.  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Regarding whether new and material evidence has been received to reopen claims of service connection for a back disability and a left shoulder disability, the matter of compliance with VCAA will be addressed in a future decision on the merits.  There is no prejudice with proceeding with the instant decision since the back and left shoulder claims are being reopened and the remaining issues remanded.  The Board notes that the May 2007 and January 2008 letters cited incorrect information regarding the most recent final decisions to have denied service connection for back and left shoulder disabilities, neglecting to cite a February 1998 Board decision that denied the claims on the merits.  Regardless, as this decision reopens the claims, such notice reasonably satisfied the requirements of Kent, and there is no need to belabor the impact of the VCAA in the matter, as any notice error or duty to assist omission to date is harmless.  Any Kent notice defect is nonprejudicial.  The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.


B.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Back disability

A January 1996 rating decision denied the Veteran's claim of service connection for low back pain, based essentially on findings that the VA examination and treatment reports were negative for any complaints, findings, or diagnosis of a chronic back condition.  A February 1998 Board decision also denied the claim, based essentially on findings that the record contained no medical evidence that the Veteran had a current low back disability.  The Veteran did not initiate an appeal as to this decision, and the decision thus became final.  38 U.S.C.A. § 7104.

Generally, when the Board denies a claim, and the Veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7104.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran contended in his 1992 claim that he incurred a back injury during his active duty service.  Evidence of record at the time of the February 1998 Board decision included the Veteran's service treatment records (STRs) and two VA examinations.  The Veteran's STRs note the Veteran's report of a history of recurrent back pain at the time of his service enlistment examination.  An examiner noted that the Veteran had sustained a muscle sprain in the sacroiliac area while lifting weights two years earlier, with symptoms lasting three weeks, and the Veteran reported having no pain during the preceding year.  In May 1981, the Veteran reported back pain, and the impression was mild lumbosacral strain.  In March 1983, the diagnosis was low back pain.  In reports of medical history given contemporaneously with physical examination sin January and June 1992, the Veteran reported a history of recurrent back pain, described as lower back pain off and on since 1980.  An examiner noted the history of recurrent low back pain; on clinical evaluation, the spine was normal.

On August 1992 VA general medical examination, the Veteran complained of low back pain, reporting that after he injured his back during physical conditioning in 1980, he was told he had a pinched nerve.  He reported a history of multiple episodes of back pain, related mainly to exertional activity.  He reported that he did not have low back pain if he avoided heavy activity.  X-rays of the lumbosacral spine showed the vertebral bodies and interspaces within normal limits; there was exaggeration of the lordotic curve at the lumbosacral level with some straightening above than level.  Following a physical examination, the impression was a history and physical examination consistent with mechanical low back pain which was exertional.

VA treatment reports through February 1998 did not show treatment associated with the Veteran's low back, although the records indicate that in March 1994 he had a positive rheumatoid factor.  On May 1995 VA examination, no findings were reported pertinent to the Veteran's back complaints.

Based on this record, the RO denied the claim in a January 1996 rating decision, and the Board denied the matter on appeal in a February 1998 decision. 

Evidence received since the February 1998 decision includes VA and private medical records showing treatment for diagnosed back problems, including multiple back surgeries; and statements from the Veteran regarding an injury he incurred in service.  The records showing that the Veteran now has a back disability are clearly new and material when viewed against the backdrop of the prior denial.  The records also relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability, specifically that a current disability is shown.  

In addition, in statements submitted in support of this claim (which for the purpose of reopening are presumed to be credible), the Veteran states that he has had continuous symptomatology of a back disability since the reported injury in service. 

Because service connection for a back disability was denied in February 1998 based essentially on a finding that such disability was not shown, for evidence to be new and material in this matter, it must relate to such finding.  The Veteran's treatment records and lay statements are new and material and also relate to an unestablished fact necessary to substantiate the service connection claim.  As such, the Veteran's back disability claim is reopened.  It is well-established that the requirement for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Left shoulder disability

A January 1996 rating decision denied the Veteran's claim of service connection for a left shoulder condition, based essentially on findings that the VA examination and treatment reports were negative for any complaints, findings, or diagnosis of a chronic left shoulder condition.  A February 1998 Board decision also denied the claim, based essentially on findings that the record contained no medical evidence that the Veteran had a current left shoulder disability.  The Veteran did not file an appeal, and the decision thus became final.  38 U.S.C.A. § 7104.

Generally, when the Board denies a claim, and the Veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7104.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran contended in his 1992 claim that he incurred a shoulder injury during his active duty service.  Evidence of record at the time of the February 1998 Board decision included the Veteran's service treatment records (STRs) and two VA examinations.  The Veteran's STRs show that he sought emergency room treatment in October 1980 with complaints of injury to the left shoulder from a fall.  On examination, range of motion was very limited.  There was trapezial ridge pain but no acromioclavicular joint pain or swelling.  X-rays showed no abnormality of the acromioclavicular joint or scapula.  The impression was of a shoulder contusion.  On follow-up treatment one week later, the pain had settled in the trapezoid muscles; the impression was resolving left acromioclavicular strain.  In reports of medical histories dated in August 1983 through April 1987, the Veteran denied having a painful or trick shoulder or elbow; however, in reports of medical history given contemporaneously with physical examinations in January and June 1992, he did report a history of painful or trick shoulder or elbow.  In January 1992, an examiner noted that the Veteran had sustained a broken right clavicle in 1992 but had no current problems.  In June 1992, the Veteran reported that his left shoulder felt numb all the time; an examiner noted that the Veteran had incurred a broken left clavicle at age 12, and the upper extremities were clinically normal on examination.

On August 1992 VA examination, the Veteran reported that he injured his shoulder in seventh grade by falling directly on it; the shoulder was treated with a sling and the injury healed.  He reported that he had had problems during service from wearing a heavy ruck sack and doing physical training which caused left arm and shoulder pain; he reported that he had not received therapy for these symptoms.  On examination, he complained of continued left shoulder pain and associated decreased sensation in the entire left arm.  X-rays of the shoulder were negative.  Following a physical examination, the impression was of a history of left shoulder problems, which were consistent with possible early arthritis of the acromioclavicular joint; the examiner qualified the impression by noting that radiographic correlation was required, and that the complaints of numbness in the upper arm were not substantiated by any finding of neurological deficit.  

On May 1995 VA examination, the Veteran reported joint pain in the knees and elbows, with no complaints regarding the shoulders.

Based on this record, the RO denied the claim in a January 1996 rating decision.  The Board denied the matter on appeal in a February 1998 decision. 

Evidence received since the February 1998 decision includes VA and private medical records showing treatment for diagnosed left shoulder problems, including tendinosis/tendinopathy of the rotator cuff tendon complex and degenerative changes of the acromioclavicular joint, and statements from the Veteran regarding an injury he incurred in service.  The records showing that the Veteran now has a left shoulder disability are clearly new and material when viewed against the backdrop of the prior denial.  The records also relate to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability, specifically that a current disability is shown.  

Because service connection for a left shoulder disability was denied in February 1998 based essentially on a finding that such disability was not shown, for evidence to be new and material in this matter, it must relate to such finding.  The Veteran's treatment records and lay statements are new and material and also relate to an unestablished fact necessary to substantiate the service connection claim.  As such, the Veteran's left shoulder disability claim is reopened.  It is well-established that the requirement for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Left ear hearing loss

A December 1993 rating decision denied the Veteran's claim for entitlement to bilateral hearing loss.  The Veteran did not appeal the decision or submit new and material evidence within one year.  Therefore, that decision is final.  38 U.S.C.A. § 7105.

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

Evidence of record at the time of the December 1993 rating decision included the Veteran's STRs from his active duty service, an August 1992 VA examination, VA treatment records, and lay statements.

Evidence received since the December 1993 rating decision includes Reserve treatment records, VA and private treatment records, and a December 2011 VA audiological examination with medical opinion that the Veteran's hearing loss is a direct result of his exposure to hazardous noise during military service.  The VA opinion directly addresses the basis for the prior denial of the claim (i.e., that the competent medical evidence does not support that a relationship exists between the Veteran's claimed hearing loss and his military service), and therefore addresses the threshold unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss.  As this opinion suggests a nexus between current hearing loss and noise exposure in service, the evidence raises a reasonable possibility of substantiating the claim and is material.  Therefore, the claim may/must be reopened.

The analysis proceeds to de novo review.  The Board observes that the Veteran is not prejudiced by the Board's proceeding to de novo review upon reopening without returning the matter to the RO for de novo review, because the RO has already conducted de novo review.  Notably, an April 2012 rating decision granted the Veteran service connection for right ear hearing loss; therefore, only the matter of service connection for left ear hearing loss is before the Board.

The Veteran contends that he has current left ear hearing loss caused by exposure to acoustic trauma during military service, from such duties as serving in an infantry unit.  His service records confirm his service as an infantryman (11 series).  Consequently, it is amply demonstrated, and not in dispute, that he was exposed to very loud noise during his service.

The Veteran's STRs from his active duty service from 1980 to 1992 are silent for complaints, findings, treatment, or diagnosis pertaining to left ear hearing loss.  Audiometry on February 1980 service entrance examination showed puretone thresholds, in decibels, of: 

HERTZ
500
1000
2000
3000
4000
Left
30
20
25
25
15

On August 1983 service airborne examination, audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Left
15
0
0
Not listed
5

On July 1984 service drill instructor airborne examination, audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Left
15
10
10
10
15

On April 1987 service special forces examination, audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Left
15
10
5
5
15

On January 1992 service periodic examination, audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Left
20
15
5
15
20

On June 1992 service separation examination, the Veteran denied any history of hearing loss.  Audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Left
20
15
5
5
20

Postservice treatment records include Reserve treatment records through retirement in January 2008.  On June 2001 Reserve examination, audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Left
20
15
10
10
30


On January 2008 Reserve examination, audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Left
10
10
15
15
25


On November 2011 VA audiological examination, the examiner noted that the Veteran had served in the Army with reported 28 years of service including a tour in Desert Storm.  It was noted that the Veteran's exposure to hazardous noise in service was conceded.  Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Left
20
20
20
25
30

Average puretone threshold was 23 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 95 percent in the left ear.  The assessment was normal hearing in the left ear, with sensorineural hearing loss in the frequency range of 6000 Hertz or higher frequencies.  The examiner opined that the Veteran's hearing loss, if present, is at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  In a December 2011 addendum opinion, the assessment was normal hearing sensitivity through 3000 Hertz with a mild-to-moderate notched high frequency sensorineural hearing loss in the left ear; the examiner opined that the Veteran's hearing loss is at least as likely as not related to exposure to hazardous noise in service.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a left ear hearing loss.  As is noted above, hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385.  No audiometry in service or since has produced findings that meet the above-stated regulatory definition of a left ear hearing loss disability.  As the record does not include any evidence that the Veteran has or during the pendency of the claim has had left ear hearing loss within VA standards, there is no valid claim of service connection for left ear hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Although the Veteran is competent to observe that he may have difficulty hearing, he is unable to establish by his own opinion that he has a left ear hearing loss disability, as by regulation such must be shown by official audiometry.  In light of the foregoing, the preponderance of the evidence is against this claim.  Accordingly, service connection for left ear hearing loss must be denied.


Hypertension

Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran claims entitlement to service connection for hypertension.  He primarily contends that episodes of elevated blood pressure first manifested in service and that these were early signs of the onset of hypertension.  

The Veteran's contentions of hypertension are not clearly documented in his service records.  The STRs do not show any elevated blood pressure readings, and hypertension was not diagnosed.  On February 1980 service entrance examination, the blood pressure reading was 140/72.  On subsequent examinations, the blood pressure readings were 122/82 (in March 1983), 116/68 (in August 1983), 110/70 (in July 1984), 116/84 (in February 1986), 106/76 (in April 1987), and 116/71 (in January 1992).  On June 1992 service separation examination, the blood pressure reading was 118/72.

The Board finds that the contemporaneous STRs presenting competent medical findings are highly probative evidence concerning that period.  The Board finds that these records reflect that no elevated blood pressure readings were noted during service, and the Veteran had no diagnosed hypertension at the time of his separation from active duty service.

On August 1992 VA examination, the blood pressure reading was 130/80.  On November 1993 Reserve examination, the blood pressure reading was 144/94, although pre-hypertension or hypertension was not diagnosed.  On May 1995 VA examination, blood pressure was 154/98.

VA treatment records reflect that the Veteran's current medical treatment for hypertension began in 1998.  See February 2000 treatment record.  Additional VA and non-VA treatment records through 2011 further document the Veteran's hypertension without otherwise presenting any pertinent etiological information or further detail concerning pertinent history. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  

Here, the Veteran did not have documented elevated blood pressure readings during service or within one year of separation from service; he was not diagnosed with hypertension until more than one year following service; and the evidence does not show that such disease is related to his military service.  No medical professional has provided any adequate opinion indicating that the Veteran's hypertension is related to the symptoms during service; nor has any medical professional opined based on the accurate history that the claimed disability is otherwise related to service.  As noted above, none of the Veteran's post-service medical records present a medical etiology opinion that hypertension is related to the Veteran's military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is no evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is not persuasive.  The June 1992 service separation examination report shows that the Veteran was medically examined including with regard to his cardiovascular system.  Such a medical examination presented the Veteran with an opportunity to present any pertinent symptoms for medical evaluation, yet the service separation examination report shows that no reported symptoms were diagnosed as hypertension.  

The Board finds that the Veteran's STRs, read together, strongly suggest that service medical professionals did not believe that he had hypertension at the time of his separation from active duty service.  The post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of hypertension in the year following service.  Given the facts that (1) the STRs do not diagnose hypertension, (2) such disability was not found at separation, and (3) the first diagnosis of hypertension is not shown until more than one year after service, the Board finds that the Veteran's statements are afforded low probative value as to the onset and etiology of hypertension. 

Additionally, because hypertension was not manifested to the degree of 10 percent disabling within one year of separation of service, there is no presumption that such disability was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A § 5107.


ORDER

New and material evidence has been received to reopen the claims of service connection for back disability, for left shoulder disability, and for left ear hearing loss.  The appeal is granted to this extent, subject to the directives set forth in the following remand section of this decision.

Entitlement to service connection for left ear hearing loss under a merits analysis is not warranted.  Entitlement to service connection for hypertension is not warranted.  The appeal is denied to this extent. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2012).

The Veteran alleges that his current left shoulder disability and back disability were caused by injuries sustained in service.  He has stated that he has experienced pain in his back and shoulder since that time, and he currently receives VA and non-VA treatment for both.

The Veteran has stated (and is competent to observe) that he has continued to have back and left shoulder symptoms since separation from service.  Given the evidence of current back and left shoulder disabilities, and the lay statements from the Veteran that he has experienced continuous back and left shoulder symptoms since service, the "low threshold" standard is met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The question presented (whether based on the entire record the Veteran has current disabilities of the back and/or left shoulder related to any injury or injuries in service) is a medical question, and a VA nexus examination is necessary to determine the nature of, and likely etiology for, any current disabilities of the back and/or left shoulder.

Finally, a review of the claims file (including Virtual VA) found that the most recent VA treatment records in evidence are from April 2011, indicating that there may be additional VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment records since April 2011.  The AMC/RO should review the records received, and arrange for any further development suggested by the information therein.  

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any back and/or left shoulder disabilities found.  The Veteran's claims file must be reviewed by the examiner in connection with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current disabilities of the back and left shoulder.

(b) As to each back and left shoulder disability entity diagnosed, please offer opinions as to whether it is at least as likely as not (a 50% or greater probability) that such disability was manifested during the Veteran's active duty service or is otherwise causally related to such service.

The examiner must explain the rationale for all opinions.

3.  The AMC/RO should then re-adjudicate the low back and left shoulder issues.  If either remains denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


